Memo*1033randum: Claimant appeals from a judgment of the Court of Claims which granted him an award for damages resulting from the appropriation of a portion of his property by the State of New York. The award and its separate components of direct damages and consequential damages are within the range of expert testimony and are affirmed (Matter of City of New York [A & W Realty Corp.], 1 NY2d 428; City of Buffalo v Clement Co., 45 AD2d 620). Although the experts characterized the highest and best use of the property differently, the record discloses that their findings were essentially the same. Of particular significance is that each of the experts supported his appraisal with the same comparable sale on a whole-to-whole comparison. (Appeal from judgment of Court of Claims — appropriation.) Present — Marsh, P. J., Moule, Simons, Goldman and Witmer, JJ.